 78DECISIONSOF NATIONALLABOR RELATIONS BOARD4.We find,in agreementwith the parties, that the following em-ployees of the Employer constitute a unit appropriate for purposesof collective bargaining within themeaning ofSection 9 (b) of- theAct:All production and maintenance employees at theEmployer's plantsat Rockford, Ottawa, Bloomington, Urbana, Champaign, Pana,,andDecatur, Illinois, including working foremen, dough mixers, ovenmen,machine men, open kettle friers, bench men, pan rackers, roll panners,rackers, and pan greasers, but excluding office and plant clericalemployees, guards, professional employees, and supervisors as definedin the Act.5.In its brief, the-Petitioner requests that, if the Board directs anelection, the Board place- on the ballot, in lieu of the Petitioner, theIllinois Bargaining Association.isBCW, however, objects to placingthe Association on the ballot. In a motion to intervene filed by theAssociation after the hearing, it is alleged that, after the hearingherein at a meeting noticed to all employees of the Employer,a reso-lution was adopted authorizing the establishment of the Associationto act as the bargaining representative of the-Employer's employeesin the existing contract unit.BCW does not dispute these allegationsand objects to granting the Petitioner's requeet-_t6 place the Associationon the ballot only because "the -request was based upon evidence de-literately created subsequent to the close of the hearing in this matter."Neither the fact that the Association was formed after the hearingnor the motives underlying its formationare materialto the disposi-tion of Petitioner's request.In the absence of any valid objectionthereto, we shall grant such request.[Text of Direction of Election omitted from publication.]vene filed after thebearing by Local 189 of ABC,''and by Illinois Bargaining Asseelstionfor the Good & welfare of Purity Employeese'i8a, Baitay and Coc fectla ii gyworkers Internatlviial Union, AFL-CIO, hereinafter variously-calledAbe Illinois, Bar-gaining Association or the Association.-10 See footnote 15. .Worzella Publishing CompanyandInternational Printing Press-menzand Assistants' Union of North America,AFL-CIO,Peti-tioner.Case No. 18 RC-3576, July,15, 1958-DECISION AND DIRECTION OF ELECTION -UpQn a petition duly filed uilder-Section,9 (c) of the National LaborRelations Act, a hearing. was heldlore Jack R. Carrier, hearingofficer. " Thee hearing officer's rulingsode at the hearingare free frompre judicial, error and are herebyafiirined.-121 NLRB No. 18. WORZELLA PUBLISHING COMPANY79.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of printing employees at,the Employer's Stevens Point, Wisconsin, plant.The Employer op-poses the unit contention of the Petitioner and asserts that the onlyappropriate unit is one composed of all of its employees, including, inaddition to those sought by Petitioner, various bindery employees andstockroom, shipping and receiving, and maintenance employees.There is no history of bargaining for any of its employees involvedherein.The Employer operates a commercial printing and bookbindingestablishment and publishes two Polish language newspapers.Theunit sought by the Petitioner comprises letterpress operators, linotypeoperators, hand compositors, stereotypers, and lithographic employees,their assistants and apprentices.These employees, about 20 in num-ber, comprise all the employees of the Employer engaged in its print-ing operations.In addition the Employer has about 30 employees inthe following departments : hand binding, bindery, shipping and re-ceiving, stockroom and maintenance.The printing employees and certain of the bindery employees arerequired to serve an apprenticeship of 4 to 6 years.All the printingemployees, except the lithographic employees, are under the immediatesupervision of Joseph Tuszka, who also supervises the hand bindingoperation and the stockroom.The lithographic employees,are ,underseparate immediate supervision, and do not interchange with otherprinting employees.The record shows, however, that there is someinterchange, the extent of which is not specified, between the printingemployees and the bindery employees.In view of this interchange, the common supervision of certain ofthe printing and nonprinting employees by Tuszka, as related above,and the fact that its printing, and other employees work in the samerooms, without any intervening partitions, the Employer contendsthat only a''plantwide unit is appropriate.We do not believe, how-ever, that there is sufficient integration between the printing andbindery operations to preclude finding appropriate a separate unit ofprinting employees, as sought by the Petitioner. ;The Board normally finds that the various categories of printingemployees, i. e., (1) lithographic employees, (2) letterpress operators 80DECISIONSOF NATIONALLABOR RELATIONS BOARDand (3) compositors-here involved constitute separate appropriateunits.'However, where, as here, the only unit sought is one combin-ing two or more of the foregoing groups, and the employer does notobject to the proposed unit on the ground of the joinder of such groupsin a single unit, the Board finds the combined unit appropriate 2We find, therefore, that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.All letterpress pressmen, apprentice pressmen, all letterpress pressassistants, apprentice press assistants, offset pressmen, offset pressassistants, rotary pressmen, hand compositors, linotype operators andapprentices, stereotypers, offset cameramen, strippers, layout em-ployees, platemakers, opaquers, and darkroom employees at the Em-ployer's Stevens Point, Wisconsin, plant, but excluding employees inthehand binding department, bindery department, stockroom,shipping and receiving- department, maintenance department, officeclerical employees, professional employees, guards, and supervisors asdefined in the Act 3[Text of Direction of Election omitted from publication.]McQuiddy Printing Company,116 NLRB 1114(lithographing employees;letterpressoperators)andEverlast Process Printing Co,98NLRB 1313 (linotype operators andcompositors).2 Drug Package Co., Inc.,101 NLRB 1123, 1124-1125.3 The unit finding conforms substantiallyto the unitrequest of Petitioner.Calumet Contractors AssociationandChristian Building TradesLocal 12, Christian Labor Association of U. S., Petitioner.Case No. 13-RC-5479. June 30, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing.officer of the National Labor Relations Board.His rulings made atthe hearing are free from prejudicial error and are affirmed.'Pursuant to Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers herein to a three-member panel[Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named below claims to represent certainemployees of the Employer.1The hearing officer properly permitted various building trade craft unions, hereincalled the Intervenors,to intervene for the sole purpose of protesting the appropriateness.of the unit.SeePacific Gas and Electric Company,91 NLRB 615(footnote 1).121 NLRB No. 16.